Citation Nr: 0801880	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-19 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for diverticulosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1990 to 
September 1991, which included service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  The 
veteran also had three months and twenty-two days of prior 
active service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that denied the veteran's claim of 
entitlement to service connection for diverticulosis.  The 
veteran perfected a timely appeal of this determination to 
the Board.


FINDING OF FACT

Diverticulosis did not begin in service and is not related to 
the veteran's period of service.


CONCLUSION OF LAW

Diverticulosis was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
4.14 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a March 2004 
letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007), this letter 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting that the veteran provide any 
information or evidence in his possession that pertained to 
the claim.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  As the Board concludes below 
that the preponderance is against the veteran's claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Therefore, despite any inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in processing the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, VA 
medical examinations, and written statements from the 
veteran, the veteran's wife, and the veteran's 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.  The Board therefore determines that VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for diverticulosis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the instant case, service medical records do not reflect 
complaints of or treatment for diverticulosis.  On August 
1991 separation examination, the veteran was noted to have 
had a normal clinical evaluation of the abdomen, viscera, 
anus, and rectum, and no diverticulosis was noted.  In his 
report of medical history, the veteran indicated that he did 
not have and had never had stomach, liver, or intestinal 
trouble.

The first indication of any diagnosis for diverticulosis in 
the medical record was on October 1997 VA radiology 
examination, where a single diverticulum in the ascending 
colon was noted.  The veteran was diagnosed with 
diverticulosis on October 2003 VA examination.

The record reflects that the veteran has claimed, both in 
written statements and on medical examination, that, since 
his period of service, he has had loose, frequent, and watery 
bowel movements.  A May 1999 statement from the veteran's 
wife supports this contention.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for diverticulosis.  The veteran's service medical 
records are completely negative for any indication of 
diverticulosis, and the medical record reflects no indication 
of diverticulosis until October 1997, which is more than 6 
years after the veteran's period of service.  Moreover, there 
is no medical opinion or other competent medical evidence of 
record indicating that diverticulosis is related to the 
veteran's period of service in any way.

The Board notes that although the veteran has not claimed 
that diverticulosis is due to an undiagnosed illness, the 
Board has considered the provisions of U.S.C.A. § 1117 and 38 
C.F.R. § 3.317, which allow for presumptive service 
connection for Persian Gulf veterans who exhibit certain 
objective indications of chronic disability resulting from 
undiagnosed illness that became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than September 30, 2011, and cannot be attributed 
to any known clinical diagnosis by history, physical 
examination, or laboratory tests.  See U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  However, as the veteran is claiming the 
condition of diverticulosis, the clinical diagnosis of which 
is reflected in the record, the record does not reflect any 
undiagnosed illness, and the provisions of U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 are not applicable in this case.

The Board also notes the veteran's and his wife's contentions 
that that, since his period of service, he has had loose, 
frequent, and watery bowel movements.  However, the to the 
extent that that the veteran claims these symptoms in his 
current claim, the Board notes that these symptoms are 
already contemplated in the veteran's service-connected 
condition of irritable bowel syndrome, for which he currently 
receives a 10 percent disability rating.  Awarding service 
connection for a condition that manifests exactly the same 
symptoms for which the veteran is already service-connected 
would violate the rule against the "pyramiding" of 
benefits.  See 38 C.F.R. § 4.14; See also Brady v. Brown, 4 
Vet. App. 203, 206 (1993).  As the veteran is already 
service-connected for irritable bowel syndrome, which is 
manifested by loose, frequent, and watery bowel movements, 
service connection for diverticulosis based on the 
manifestation of exactly the same symptoms is not warranted.

Accordingly, service connection for diverticulosis is not 
warranted in the instant case.


ORDER

Entitlement to service connection for diverticulosis is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


